DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a top skirt” in claim 14 line 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 lines 1-2 recites, “a first connector”. Specification and drawings do not mention a first connector anywhere. Based on specification page 6 lines 19-20 and figure 6 top connector 20, a first connector is interpreted to be a top connector for the purpose of examination. Appropriate corrections are required for claims 1 and 3 wherever first connector is mentioned.
Claim 1 line 8 recites, “a first portion”. A first portion is only described with reference to prior art. Based on specification page 6 line 6 and figures 4-8 cutout cover 72, a first portion is interpreted as a cutout cover for the purpose of examination. Appropriate corrections are required for claims 1, 2 and 7 wherever first portion is mentioned.
Claim 1 line 9 recites, “a second portion”. Specification mentions a second portion with reference to prior art only. Based on specification page 7 line 15 and figures 4 and 8 opening 88, a second portion is interpreted as an opening for the purpose of examination. Appropriate corrections are required for claims 1, 2 and 7 wherever second portion is mentioned.
Claim 1 line 11 recites, “a wall”. Based on specification page 6 line 7 and figures 4-7 inner vertical wall 74, a wall is interpreted as an inner vertical wall for the purpose of examination. Appropriate corrections are required for claims 1-4 wherever wall is mentioned.
Claim 16 line 2 recites, “a connector”. Based on specification, it is not clear if a connector is a top connector 20 or cutout’s wire connector 18. For the purpose of examination, a connector is interpreted as cutout’s wire connector. Appropriate corrections are required.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1 line 1, “the fuse cutout comprising” should be –the fuse cutout dielectric cover comprising--.
Claim 1 line 4, claim 1 line 6, claim 5 lines 1-2, claim 6 lines 1-2, line3, claim 7 line 2 and claim 8 line 3, “the hook assembly” should be –the metal hook assembly--.
Claim 1, line 4, claim 6 line 2, line 3, claim 7 line 3 and claim 8 line 3, “and pull ring” should be –and the metal pull ring--.
Claim 1 line 7, claim 1 line 12-13, claims 2-16 line 1 and claim 6 line 2, “the cover” should be –the fuse cutout dielectric cover--.
Claim 8 line 3, “the pull ring” should be –the metal pull ring--.
Claim 15 line 1, “wherein the cutout is installed” should be –wherein the fuse cutout dielectric cover is installed--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rauckman (US9916956B1).
Regarding claim 1, Rauckman teaches a fuse cutout dielectric cover (abstract, fuse cutout assembly cover), the fuse cutout dielectric cover comprising an insulator (i.e. insulator 40) (fig.1), a first connector (i.e. connector bridge 58) (fig.1) that provides an electrical connection between an energized wire (i.e. wires W) (fig.1) and a top end (e.g. end of fuse tube 80 that is closest to fuse ferrule 62) (fig.1) of a fuse (i.e. fuse tube 80) (fig.1), a metal hook assembly (i.e. pair of opposed hooks 54, 56) (fig.1) electrically contacting the first connector (column 4 lines 6-8, hooks 54 and 56 are electrically connected to the conductive terminals by a connector bridge 58), and a metal pull ring (i.e. pull ring 64) (fig.2) fixed to the fuse (e.g. metal pull ring 64 is connected to fuse tube 80 via fuse ferrule 62) (fig.1), wherein the metal hook 
Regarding claim 2, Rauckman teaches the fuse cutout dielectric cover of claim 1 wherein the second portion has sidewalls (i.e. side walls 138 and 139) (fig.1) that are separated by a first width (e.g. width below stability fin 144) (fig.1) and then flare out at an end of the second portion (e.g. flaring out at the side walls 138 and 139) (fig.1), and wherein the wall is located in the second portion where the sidewalls are separated by the first width (e.g. inner vertical wall 130 is located in the first width (i.e. portion below 144) (fig.1).
Regarding claim 4, Rauckman teaches the fuse cutout dielectric cover of claim 1 wherein the fuse cutout dielectric cover is a molded polymer (column 8 lines 19-21, cover 30 is molded from a resilient, flame-retardant, UV resistant, polymer material) and the wall is a molded portion of the cover (column 8 lines 43-45, the detents may be formed by over-molding or co-molding).
Regarding claim 5, Rauckman teaches the fuse cutout dielectric cover of claim 1 wherein the roof portion covers at least a portion of the metal hook assembly (e.g. cover 30 extends over pull ring 64) (fig.5).
Regarding claim 6, Rauckman teaches the fuse cutout dielectric cover of claim 1 wherein the fuse cutout dielectric cover is configured such that the metal hook assembly and the metal pull ring are laterally exposed (e.g. lateral exposure of hook 36 and ring 64) (fig.5), when the fuse cutout dielectric cover is installed over the cutout (e.g. cover is installed on cutout) (fig.5), to allow the loadbreak tool to engage the metal hook assembly and the metal pull ring at a wide range of angles (column 9 lines 44-45, receive the hot stick tool from different angles).
Regarding claim 7, Rauckman teaches the fuse cutout dielectric cover of claim 1 further comprising sidewalls extending from the second portion, wherein the sidewalls terminate so as to laterally expose the metal hook assembly and the metal pull ring (e.g. lateral exposure of hook 36 and ring 64 beyond the sidewalls 138 and 139) (fig.5).
Regarding claim 8, Rauckman teaches the fuse cutout dielectric cover of claim 1 wherein the roof portion is configured to overlie at least portions of the metal hook assembly and the metal pull ring (e.g. the top wall over the side walls 138 and 139 extends beyond the 
Regarding claim 10, Rauckman teaches the fuse cutout dielectric cover of claim 1 wherein the roof portion is substantially flat (e.g. roof 128 is mostly flat) (fig.1).
Regarding claim 12, Rauckman teaches the fuse cutout dielectric cover of claim 1 wherein the cover is a one-piece molded unit (column 2 line 19, molded as one piece of material).
Regarding claim 13, Rauckman teaches the fuse cutout dielectric cover of claim 1 wherein the fuse cutout dielectric cover is installed over the fuse cutout (column 3 lines 52-53, cutout cover 30 is intended to be mounted or installed on a fuse cutout assembly).
Regarding claim 14, Rauckman teaches the fuse cutout dielectric cover of claim 1 wherein the insulator has a top skirt (e.g. top skirt of insulator 40) (fig.5), and wherein the cover is narrower than the top skirt so as to not surround the top skirt (e.g. cutout cover 30 stays above top skirt of insulator 40) (fig.5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rauckman (US9916956B1).
Regarding claim 3, Rauckman teaches the fuse cutout dielectric cover of claim 1 wherein the wall has a height of 1-3 inches so as to space the roof portion from the top surface of the first connector by 1-3 inches.
Rauckman does not explicitly teach that the space between the roof and first connector is 1-3 inches. However, Rauckman teaches that the space between the roof and first connector can be changed (column 8 lines 54-55, It will be understood that fuse cutout assemblies come in different widths and depths and styles).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose a mold that facilitates cover manufacture that leads to a space of 1-3 inches between roof and top of the connector, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of space between roof and first connector of the cover to provide the advantage of access and protection against unwanted intrusion.

Claims 9, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rauckman (US9916956B1) and further in view of Newcomb (US3079457).
Regarding claim 9, Rauckman teaches the fuse cutout dielectric cover of claim 1.
Rauckman does not teach the fuse cutout dielectric cover further comprising pins configured for being inserted through holes in the cover for preventing the cover from being blown off the cutout.
Newcomb teaches in a similar field of endeavor of cutout covers for fuses that it is conventional for a fuse cutout dielectric cover (i.e. cover 1) (fig.1) further comprising pins (i.e. locking pin 67) (fig.7) configured for being inserted through holes in the cover (i.e. holes 65) (fig.7) for preventing the cover from being blown off the cutout (column 4 lines 7-8, The casing cannot readily become disarranged or fall off).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the locking pin in through holes in Rauckman, as taught by Newcomb, as it provides the advantage of added mechanical stability.
Regarding claim 11, Rauckman teaches the fuse cutout dielectric cover of claim 1.
Rauckman does not teach the fuse dielectric cover wherein the roof portion is arched.
Newcomb teaches a fuse dielectric cover (i.e. cover 1) (fig.1) wherein the roof portion is arched (i.e. top wall 39) (fig.1).

Regarding claim 15, it is rejected for the same reasons as stated in claims 9 and 13.
Regarding claim 16, Rauckman and Newcomb teach the fuse cutout dielectric cover of claim 15.
Rauckman does not teach the fuse cutout dielectric cover wherein at least one of the pins extends below a connector for the wire.
Newcomb teaches a fuse cutout dielectric cover (i.e. cover 1) (fig.1) wherein at least one of the pins (i.e. locking pin 67) (fig.7) extends below a connector for the wire (i.e. connector 31) (fig.7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the locking pin in through holes below a connector in Rauckman, as taught by Newcomb, as it provides the advantage of added mechanical stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/14/2021


	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839